Citation Nr: 1816173	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-54 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive disorder.

2.  Entitlement to a rating in excess of 40 percent for lower back disc herniation with left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in his October 2017 VA Form 9 substantive appeal.  Thereafter, in March 2018, the Veteran's representative notified the Board that he wished to withdraw this request.  Therefore, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704.


FINDING OF FACT

In March 2018, the Veteran requested withdrawal of the appeal of the issues of entitlement to a rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive disorder and to a rating in excess of 40 percent for lower back disc herniation with left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 40 percent for lower back disc herniation with left lower extremity radiculopathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2018, prior to promulgation of a Board decision in the appeal, the Veteran representative indicated that the Veteran wishes to withdraw his appeal of the issues of entitlement to a rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive disorder and to a rating in excess of 40 percent for lower back disc herniation with left lower extremity radiculopathy.  Thereafter, the Veteran's representative submitted a correspondence again requesting to withdraw all pending appeals.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of such issues and they are dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to a rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive disorder is dismissed.

The appeal of the issue of entitlement to a rating in excess of 40 percent for lower back disc herniation with left lower extremity radiculopathy is dismissed.  




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


